TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00145-CR




                                Leonard Unsu Castillo, Appellant

                                                  v.

                                   The State of Texas, Appellee



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
        NO. 07-859-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Leonard Unsu Castillo seeks to appeal a judgment of conviction for failure to register

as a sex offender. The trial court has certified that this is a plea bargain case, and Castillo has no

right of appeal. The appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).



                                               __________________________________________

                                               Diane Henson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: March 18, 2008

Do Not Publish